BARD, District Judge.
This maritime collision case is before the court on the question of liability only. On the basis of the pleadings and the testimony, which was adduced entirely by depositions, I make the following special
Findings of Fact.
1. The libellant is the City of Philadelphia, the owner of the tug “John Wanamaker” and the Scows “34”, “35” and “37”.
2. The respondents are the tug “Visitor’” and her owners, Susanna E. Burritt, Executrix under the last will and testament of Robert W. Burritt, deceased; Lewis F. Boyer, Jr.; and Lewis F. Boyer, Successor Trustee of the Estate of Lewis F. Boyer, deceased.
3. At about 10:30 A.M. on August 8, 1945, the ’tug “Visitor” was proceeding up the Schuylkill River along the north side of the channel, approaching Girard Point.
4. The tug “Visitor” had in tow the barge “Interstate No. 8” alongside the tug’s starboard bow. The “Visitor’s” stern projected about ten feet aft of the “Interstate No. 8’s” stern, with the bow of the “Interstate No. 8” extending forward some 125 to 130 feet from the bow of the “Visitor”. The “Interstate No. 8” was loaded with oil which was to be discharged at the Atlantic Refining Company plant on the Schuylkill River.
5. As the “Visitor” and her tow, proceeding on the right side of the channel, reached a position off the Girard Point grain elevators, a flotilla, consisting of the “John Wanamaker” and the Scows “34”, “35” and “37”, was leaving the City Dock, which was upstream and on the opposite side of the river from the “Visitor”. Just ahead of the “Visitor”, and on the “Visitor’s” side of the river, was the Gulf Refining Company’s dock.
6. The “John Wanamaker” had the Scows “34” and “37” made fast on her port side, with the Scow “37” outboard. The Scow “35” was made fast on the “John Wanamaker’s” starboard side. These mud scows were approximately 90 feet long, and 50 feet of their length extended forward from the pilot house of the “John Wanamaker”.
*8237. A pile driver and a dredge were anchored in the river approximately 200 feet offshore from the Gulf Refining Company dock. There was insufficient channel space for the “Visitor” and her tow to pass safely between these anchored vessels and the dock.
8. As the “Visitor” and her tow were proceeding upstream on their own right hand side of the channel, at a speed of 31/2 to 4 miles per hour, the “John Wanamaker”, with her tow, proceeded from the City Dock in the direction of the aforementioned pile driver and dredge. The “John Wanamaker” and her tow proceeded across the river and across the course of the “Visitor” and her tow.
9. When the “John Wanamaker” and her tow had gotten over to the “Visitor’s" right-hand side of the river at a position varying two or three points off the “Visitor’s” starboard bow, the “Visitor” blew a signal of two blasts.
10. The “John Wanamaker” failed to answer the two blast signal and, after having crossed the course of the “Visitor” and her tow, at a point 400 to 500 feet upstream, ■changed her course over to her own starboard and attempted to recross the course of the “Visitor” and her tow.
11. Immediately after the “John Wanamaker” changed her course, the “Visitor’s’* engines were reversed, and she blew a three blast signal.
12. The “John Wanamaker” continued recrossing the “Visitor’s” course, and when the Master of the “Visitor” saw that a •collision was imminent, he put thei “Visitor’s” wheel hard right, and ordered her ■engines full speed ahead.
13. Very shortly thereafter, the port bow of the Barge ^Interstate No. 8” struck the after port side of the Scow “37”. At the time of the collision, the “Visitor” and her tow were making practically no headway.
14. After the collision, the “Visitor” tied up her tow to the pile driver and dredge, and proceeded downstream approximately 2000 feet, where she overtook the “John Wanamaker”, which had not stopped after the collision.
15. As a result of the collision, the Scow “37” suffered some damage. Neither the “Visitor” nor the “Interstate No. 8” received any damage.
16. At all material times the weather was clear, visibility was good, and there was no appreciable tidal current in the Schuylkill River.
17. The Tug “Visitor” was not at fault in this collision.
Conclusions of Law.
1. This court has jurisdiction of the subject matter and the parties to this action.
2. The respondents are not liable to the libellant for the damage caused to the Scow “37” as a result of the collision between that scow and the Barge “Interstate No. 8” on August 8, 1945.
3. A decree may be entered dismissing the libel, with costs against the libellant.